Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (2626159).

[AltContent: arrow][AltContent: textbox (Ramp downstream of the counter knives)]
    PNG
    media_image1.png
    219
    364
    media_image1.png
    Greyscale



1. A chopper for an agricultural harvester, comprising: 
a housing (fig 1), the housing comprising a variable geometry outlet floor (table 6), 
a rotor (11) positioned in an interior region of the housing for rotation therein relative to the housing (fig 1), 
a bank of counter-knives (cutter bars 17), 
the rotor comprising blades (14) that interact with the bank of counter-knives to chop crop residue upon rotation of the rotor in a chopping direction (col. 3, ln 16-18), 
the bank of counter-knives movable relative to the rotor between a first aggressiveness position and a second aggressiveness position to adjust a chopping aggressiveness of the chopper with the chopping aggressiveness being greater when the bank of counter-knives is positioned in the first aggressiveness position than in the second aggressiveness position (capability for a greater aggressiveness shown in solid line, and a less aggressiveness shown in dashed lines; the lever is used to break down the arm and link arrangement in a clogging condition, col. 4, ln 55-59), 
the outlet floor comprising a ramp (7) positioned downstream from the bank of counter-knives relative to the chopping direction (marked up) and movable relative to the rotor between a first ramp position and a second ramp position to manage a trajectory of crop residue relative to a residue spreader of the agricultural harvester (as already addressed in re the counter knives bank, move together), 
the ramp raised more into the interior region in the second ramp position than in the first ramp position (shown in solid lines), and 
an adjuster (hand lever 22, pivot link assembly 20a, 20,  23, 24, 25) in communication with the bank of counter-knives and the ramp to position the ramp in the first ramp position when the bank of counter-knives is positioned in the first aggressiveness position and to position the ramp in the second ramp position when the bank of counter-knives is positioned in the second aggressiveness position (the intended use / capability already addressed above).

2. The chopper of claim 1, wherein the ramp has a greater angle of inclination in the second ramp position than in the first ramp position (shown in solid lines).

3. The chopper of claim 1, wherein the adjuster comprises a knife actuator to move the bank of counter-knives between the first and second aggressiveness positions and a ramp actuator to position the ramp in the first ramp position when the knife actuator positions the bank of counter-knives in the first aggressiveness position and to position the ramp in the second ramp position when the knife actuator positions the bank of counter-knives in the second aggressiveness position (the lever is considered to be the counter knives actuator, whereas linkage is considered to be the ramp actuator, intended to position the ramp; due to their interconnection, both the ramp and the counter-knives are intended to be moved).

4. The chopper of claim 3, wherein the knife actuator comprises a rotatable shaft (20), and the ramp actuator comprises a linkage (23, 25) coupled to the rotatable shaft and the ramp to move the ramp in response to rotation of the rotatable shaft (as discussed above).


10. A residue management system comprising the chopper of claim 1 and a residue spreader (34), the ramp movable relative to the housing between the first ramp position and the second ramp position to manage the trajectory of crop residue relative to the residue spreader (intended use is discussed above).





Allowable Subject Matter
	Claim(s) 5-9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Doppstadt (5503339) teaches the claimed invention:

[AltContent: arrow][AltContent: textbox (Movable ramp)][AltContent: textbox (Movable counter-knives)][AltContent: arrow]
    PNG
    media_image2.png
    374
    385
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671